DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael F. Morano (Reg. No. 44952) on 08/31/22.

The application has been amended as follows: 
1.  (Currently amended) An apparatus comprising:
at least one processing device comprising a processor coupled to a memory;
wherein the at least one processing device is configured:
to control delivery of input-output operations from a host device to a storage system over selected ones of a plurality of paths through a network;
to receive a first data output corresponding to a plurality of groups of the storage system, wherein the plurality of groups each correspond to a plurality of storage devices;
to compute a first plurality of checksums for respective ones of the plurality of groups based at least in part on the first data output;
to receive a second data output corresponding to the plurality of groups, wherein the second data output is received after the first data output;
to compute a second plurality of checksums for the respective ones of the plurality of groups based at least in part on the second data output; [[and]]
to determine for the respective ones of the plurality of groups whether given ones of the second plurality of checksums differ from given ones of the first plurality of checksums;
wherein the plurality of groups comprise respective ones of a plurality of logical region access groups, and the first and the second data outputs comprise a plurality of logical region access group descriptors for the respective ones of the plurality of logical region access groups; and 
wherein the first and the second plurality of checksums are computed based at least in part on the plurality of logical region access group descriptors in the first and second data outputs; [[and]]
to identify, in response to an affirmative determination, at least one logical region access group of the plurality of logical region access groups corresponding to a checksum difference between computed checksums for the at least one logical region access group in the first and the second plurality of checksums; and
to identify one or more storage devices of the at least one logical region access group corresponding to a state change;
wherein the control of delivery of the input-output operations from the host device to the storage system is based at least in part on the determination.

2.  (Previously presented) The apparatus of claim 1 wherein the respective ones of the plurality of logical region access groups comprise respective ones of a plurality of asymmetric namespace access (ANA) groups.

(Original) The apparatus of claim 2 wherein the plurality of storage devices comprise a plurality of storage volumes, respective ones of the plurality of storage volumes corresponding to a namespace associated with a namespace identifier.

  (Previously presented) The apparatus of claim 2 wherein: 
the plurality of logical region access group descriptors comprise a plurality of ANA group descriptors for the respective ones of the plurality of ANA groups; and
the first and the second plurality of checksums are computed for the plurality of ANA group descriptors in the first and second data outputs.

  (Original) The apparatus of claim 1 wherein said at least one processing device comprises at least one multi-path input-output driver implemented in the host device and configured to control delivery of the input-output operations to storage devices of the storage system over the selected ones of the plurality of paths through the network.

  (Currently amended) The apparatus of claim 1 


wherein the control of delivery of the input-output operations from the host device to the storage system is based at least in part on the state change of the one or more storage devices.

  (Original) The apparatus of claim 6 wherein the state change comprises at least one of a removal of a storage device, a replacement of a storage device, an addition of a storage device and an access state change of a storage device.

  (Currently amended) The apparatus of claim 1 wherein the at least one processing device is further configured: 
to identify at least one other logical region access group of the plurality of logical region access groups corresponding to the same computed checksum in the first and the second plurality of checksums; and
to determine, based on the same computed checksum, that no storage devices of the least one other logical region access group correspond to a state change.

  (Original) The apparatus of claim 1 wherein the at least one processing device is further configured to store the first and the second plurality of checksums.

  (Original) The apparatus of claim 1 wherein:
the first and the second data outputs are received from the storage system; and 
the at least one processing device is further configured to transmit respective first and second requests to the storage system for the first and the second data outputs.

  (Original) The apparatus of claim 10 wherein the first and second requests are transmitted to the storage system utilizing one or more Non-Volatile Memory Express (NVMe) protocol commands.

  (Original) The apparatus of claim 11 wherein the one or more NVMe protocol commands comprise a Get Log Page command.

  (Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code, when executed by at least one processing device comprising a processor coupled to a memory, causes the at least one processing device:
to control delivery of input-output operations from a host device to a storage system over selected ones of a plurality of paths through a network;
to receive a first data output corresponding to a plurality of groups of the storage system, wherein the plurality of groups each correspond to a plurality of storage devices;
to compute a first plurality of checksums for respective ones of the plurality of groups based at least in part on the first data output;
to receive a second data output corresponding to the plurality of groups, wherein the second data output is received after the first data output;
to compute a second plurality of checksums for the respective ones of the plurality of groups based at least in part on the second data output; and
to determine for the respective ones of the plurality of groups whether given ones of the second plurality of checksums differ from given ones of the first plurality of checksums;
wherein the plurality of groups comprise respective ones of a plurality of logical region access groups, and the first and the second data outputs comprise a plurality of logical region access group descriptors for the respective ones of the plurality of logical region access groups; and
wherein the first and the second plurality of checksums are computed based at least in part on the plurality of logical region access group descriptors in the first and second data outputs; [[and]]
to identify, in response to an affirmative determination, at least one logical region access group of the plurality of logical region access groups corresponding to a checksum difference between computed checksums for the at least one logical region access group in the first and the second plurality of checksums; and
to identify one or more storage devices of the at least one logical region access group corresponding to a state change;
wherein the control of delivery of the input-output operations from the host device to the storage system is based at least in part on the determination.
		 
(Previously presented) The computer program product of claim 13 wherein the respective ones of the plurality of logical region access groups comprise respective ones of a plurality of asymmetric namespace access (ANA) groups.  

  (Previously presented) The computer program product of claim 14 wherein: 
the plurality of logical region access group descriptors comprise a plurality of ANA group descriptors for the respective ones of the plurality of ANA groups; and
the first and the second plurality of checksums are computed for the plurality of ANA group descriptors in the first and second data outputs.

  (Currently amended) The computer program product of claim 13 


wherein the control of delivery of the input-output operations from the host device to the storage system is based at least in part on the state change of the one or more storage devices.

(Currently amended) A method comprising:
controlling delivery of input-output operations from a host device to a storage system over selected ones of a plurality of paths through a network;
receiving a first data output corresponding to a plurality of groups of the storage system, wherein the plurality of groups each correspond to a plurality of storage devices;
computing a first plurality of checksums for respective ones of the plurality of groups based at least in part on the first data output;
receiving a second data output corresponding to the plurality of groups, wherein the second data output is received after the first data output;
computing a second plurality of checksums for the respective ones of the plurality of groups based at least in part on the second data output; and
determining for the respective ones of the plurality of groups whether given ones of the second plurality of checksums differ from given ones of the first plurality of checksums;
wherein the plurality of groups comprise respective ones of a plurality of logical region access groups, and the first and the second data outputs comprise a plurality of logical region access group descriptors for the respective ones of the plurality of logical region access groups; and
wherein the first and the second plurality of checksums are computed based at least in part on the plurality of logical region access group descriptors in the first and second data outputs; [[and]]
identifying, in response to an affirmative determination, at least one logical region access group of the plurality of logical region access groups corresponding to a checksum difference between computed checksums for the at least one logical region access group in the first and the second plurality of checksums; and
identifying one or more storage devices of the at least one logical region access group corresponding to a state change;
wherein the control of delivery of the input-output operations from the host device to the storage system is based at least in part on the determination.

(Previously presented) The method of claim 17 wherein the respective ones of the plurality of logical region access groups comprise respective ones of a plurality of asymmetric namespace access (ANA) groups.  
 
(Previously presented) The method of claim 18 wherein: 
the plurality of logical region access group descriptors comprise a plurality of ANA group descriptors for the respective ones of the plurality of ANA groups; and
the first and the second plurality of checksums are computed for the plurality of ANA group descriptors in the first and second data outputs.

20. (Currently amended) The method of claim 17 


wherein the control of delivery of the input-output operations from the host device to the storage system is based at least in part on the state change of the one or more storage devices.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowed in view of the amendment herein incorporated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   August 24, 2022                                          By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246